COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 ABRAHAM WOLF,                                                  No. 08-13-00350-CV
                                                §
                               Appellant,                         Appeal from the
                                                §
 v.                                                             243rd District Court
                                                §
 GARRY STARR and BONNIE STARR,                                of El Paso County, Texas
                                                §
                                Appellees.                     (TC# 2012DCV05225)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF JANUARY, 2015.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.